Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Reopening Prosecution 
In view of the appeal brief filed on March 15, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

					Introduction 
Claims 1-20, 22, 24-26, 36, 38, and 40 are cancelled.
Claims 21, 23, 27-35, 37, 39, and 41-47, filed July 28, 2020, are examined on the merits.
Claims 28-30, 33, 35 and 42-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Response to Argument 

On pages 8-11, Applicant argues as applied to claims 21 and 37, Smith does not disclose “constructing a value identifier (ID) directory in memory for a dictionary having multiple dictionary blocks, each dictionary block comprising a plurality of value blocks, each value block comprising a value ID and comprising a plurality of string values.”  Applicant’s argument is not persuasive because Smith discloses the argued limitation as cited below.  For example, Smith discloses compressing a symbol stream at the first computer device using the adapted directory (column 46, lines 21-22).  When a symbol is found and written to the output symbol string, or transmitted as the case may be, the codec system executes a conditional branch 815. When there are no higher levels (such as L0-L4 in FIG. 12) the decompression process ends (column 26, lines 61-65).  In Figure 12, the disclosure of a value identifier (ID) directory by Smith is consistent with the instant claimed value identifier (ID) directory as exemplified in Figure 4 of the instant specification.  

See illustrations on the next page:








 
    PNG
    media_image1.png
    363
    250
    media_image1.png
    Greyscale

Figure 12 of Smith illustrates “a value ID directory” as exemplified by the instant specification:

    PNG
    media_image2.png
    692
    537
    media_image2.png
    Greyscale

On page 11, Applicant argues Smith does not disclose “constructing a value identifier (ID) directory in memory for a dictionary having multiple dictionary blocks, each dictionary block comprising a plurality of value blocks, each value block comprising a value ID and comprising a plurality of string values”, as recited in claims 21 and 37.  Further, Applicant argues Faerber does not overcome these deficiencies in Smith. Since claims 31, 41, and 47 depend from claim 21 or 37, Appellant believes that Smith in view of Faerber does not render claims 31, 41, and 47 unpatentable.  Applicant’s argument is not persuasive because Smith discloses the argued limitation as discussed in Smith above.
On pages 12-13, Applicant argues Smith does not disclose “constructing a value identifier (ID) directory in memory for a dictionary having multiple dictionary blocks, each dictionary block comprising 

    PNG
    media_image3.png
    489
    840
    media_image3.png
    Greyscale

Further, Applicant argues Smith describes a method that requires symbol-mapped interface connections (see, for example, column 10, lines 3-18 of Smith). Assuming for the sake of argument that Binnig discloses “constructing a large string map associated with the dictionary block that has been loaded into memory” as stated in the final Office action, Appellant is unable to see how the method of Smith can be modified with the map construction of Binnig.  It is noted that Binning introduces new data structures that efficiently support an order-preserving dictionary compression for (variable-length) string attributes with a large domain size that is likely to change over time (Abstract).  Instead of storing a pointer to each child, the CS-Prefix-Tree uses a contiguous block of memory for all nodes and offsets to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 27, 34, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,414,610 B1) in view of Yoshimura (4,799,188).


constructing a value identifier (ID) directory (column 26, lines 61-65, e.g. When a symbol is found and written to the output symbol string, or transmitted as the case may be, the codec system executes a conditional branch 815. When there are no higher levels (such as L0-L4 in FIG. 12) the decompression process ends, column 46, lines 21-22, e.g. compressing a symbol stream at the first computer device using the adapted directory, also see figure 12 wherein the disclosure of a value identifier (ID) directory is consistent with the instant claimed value identifier (ID) directory as exemplified in Figure 4 of the instant specification) in memory for having multiple blocks (column 33, lines 63-67, e.g. Memory is conceptually divided into two blocks 2110. The dictionary is loaded into the d-block. A compressor is operating and it receives the symbol "s" then writes the address of the respective interface connection (100594) to the current field in the processing column 2115. The reset of the processing column is not shown in this illustration), each dictionary block comprising a plurality of value blocks, each value block comprising a value ID (column 10, lines 35-55, e.g. the second field may contain the numerical ASCII value of the respective symbol. In this example, in order to find the interface connection which represents a particular symbol, the codec system searches the chain which contains all interface connection in the same manner as it searches other chains. That is, the codec system seeks to match a search key (value identifier), which in this case is the numerical ASCII value of a symbol, to the value contained in the second field of the connections in the said chain. FIG. 12, 1203 illustrates the connections which represent the ASCII symbols "c". ASCII "c" has the ASCII decimal value 99, which is the 100th ASCII character 1203-F2) and comprising a plurality of string values (column 27, lines 49-55, e.g. , it decompresses each apex connection in the dictionary and if "co" is a sub-string of the symbol group resulting from that decompression, the optimiser increments and stores 1018 the count which records the frequency of occurrence of the row pair "co");
receiving a request for an entry of the dictionary, wherein the dictionary stores string values associated with corresponding value IDs for dictionary compression (column 14, lines 22-30, e.g. receiving end of a transmission of an ID identified in the compressor's CD command may trigger request by the receiving codec system to the transmitting codec system to send the missing dictionary and once receive would then be resident for subsequent decompression);
searching the value ID directory using a value ID associated with the request (column 10, lines 35-55, e.g. in order to find the interface connection which represents a particular symbol, the codec system searches the chain which contains all interface connection in the same manner as it searches other chains. That is, the codec system seeks to match a search key, which in this case is the numerical ASCII value of a symbol, to the value contained in the second field of the connections in the said chain);
selecting a dictionary block as responsive to the request by comparing the value ID to a plurality of value IDs of the value identifier directory to identify the dictionary block as comprising dictionary information for the value ID (column 13, lines 14-33, e.g. A compressor iteratively searches a dictionary for a connection which when decompressed yields a symbol group which matches to the current input stream symbol group ("matching connection"), and when found, adds the next symbol in the input stream to the current input stream symbol group and executes the next match iteration. After a matching connection is not found, a compressor transmits the index, or dictionary address, of the last-found matching connection as an output code ("compression code word"), and starts a new current input symbol group comprising the last symbol of the previous current input symbol group and the next symbol in the input stream (the search process in respect of a current input symbol group may be limited by a control variable which sets the maximum size of such a group). When such a connection is found, the compressor looks at the value in the field in the connection which is reserved for the address of the primary chain on the next level up in the dictionary which is F3 in the preferred embodiment. When a valid such chain address is present, the compressor goes to that address);
loading the selected dictionary block from persistent storage into memory in response to determining that the value ID is present in the dictionary block (column 17, lines 1-10, e.g. using two conceptually separate but not necessarily physically separate nemory blocks and loading the dictionary into one such memory block (the "d-block") and using the other 
searching the selected dictionary block that has been loaded into memory for the value ID (column 13, lines 14-33, e.g. A compressor iteratively searches a dictionary for a connection which when decompressed yields a symbol group which matches to the current input stream symbol group ("matching connection"), and when found, adds the next symbol in the input stream to the current input stream symbol group and executes the next match iteration. After a matching connection is not found, a compressor transmits the index, or dictionary address, of the last-found matching connection as an output code ("compression code word"), and starts a new current input symbol group comprising the last symbol of the previous current input symbol group and the next symbol in the input stream (the search process in respect of a current input symbol group may be limited by a control variable which sets the maximum size of such a group). When such a connection is found, the compressor looks at the value in the field in the connection which is reserved for the address of the primary chain on the next level up in the dictionary which is F3 in the preferred embodiment. When a valid such chain address is present, the compressor goes to that address);
identifying a string value corresponding to the value ID (column 26, lines 28-34, e.g. the codec system may transmit the symbols resulting from decompression or write them to a reserved area of memory called the output symbol string); and
returning the string value in response to the request (column 26, lines 49-53, e.g. the decompressor writes the symbol represented by that interface connection to the next available position in the output symbol string 810).
However, Smith does not explicitly disclose “a dictionary having multiple dictionary blocks…”  Yoshimura discloses “a dictionary having multiple dictionary blocks…” (column 2, lines 37-44, e.g. in the dictionary memory 11, a first block stores nouns or verbs which take inflections with a suffix "s", in their de-suffixed forms, a second block stores verbs which take all inflections with suffixes "s", "ing", and 
Smith identifies the prior art issue of inefficient storage of large dictionaries (column 3, lines 31-32).  Yoshimura discloses conventional electronic dictionaries have stored the spelling of an English word which includes an inflection as it is. This has been a primary factor of increasing costs, since a large capacity dictionary memory is required, where a number of bytes equal to the total of number of letters in each word are needed (column 1, lines 25-30).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Yoshimura to improve the method Smith as applied to storage and transmission of large size dictionaries.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Yoshimura as applied to “a dictionary having multiple dictionary blocks…” to improve the method of Smith to reduce cost associate with large dictionaries.

 Claim 23, Smith in view of Yoshimura discloses the value ID directory is constructed using one or more directory blocks (Smith, column 33, lines 63-67, e.g. Memory is conceptually divided into two blocks 2110. The dictionary is loaded into the d-block) that contain the-last values IDs (column 13, lines 19-28, e.g. after a matching connection is not found, a compressor transmits the index, or dictionary address, of the last-found matching connection as an output code ("compression code word"), and starts a new current input symbol group comprising the last symbol of the previous current input symbol group and the next symbol in the input stream (the search process in respect of a current input symbol group may be limited by a control variable which sets the maximum size of such a group)) for the multiple dictionary blocks (column 46, lines 21-22, e.g. compressing a symbol stream at the first computer device using the adapted directory), wherein the searching the selected dictionary block comprises locating the value block at least in part using at least one of the last value IDs (column 14, lines 22-30, e.g. receiving end of a transmission of an ID identified in the compressor's CD command may trigger a request by the receiving codec system to the transmitting codec system to send the missing dictionary and once receive would then be resident for subsequent decompression).
fixed-length transmission).

Claims 34, 37, and 39, Smith in view of Yoshimura discloses a computer-readable storage media and a system (Smith, Figure 27, e.g. desktop computer) for implementing the above cited method.

Claims 31, 41, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,414,610 B1) and Yoshimura (4,799,188), as applied to claims 21, 23, 27, 34, 37, 39 above, in further view of Faerber et al. (Faerber hereafter, US 2008/0294863 A1 Prior art provided by the IDS, filed April 20, 2018).

Claim 31, Smith in view of Yoshimura discloses the claimed invention except for the limitation of constructing a value block vector associated with the dictionary block that has been loaded into memory, wherein the value block vector stores logical pointers, each of the logical pointers referencing a start of a value block of the dictionary block, and wherein the searching the dictionary block uses the value block vector.  Faerber discloses constructing a value block vector associated with the dictionary block that has been loaded into memory, wherein the value block vector stores logical pointers, each of the logical pointers referencing a start of a value block of the dictionary block, and wherein the searching the dictionary block uses the value block vector (Faerber, page 1, [0015], e.g. Advantageously, multiple, frequently occurring values of a column of data may be represented in a compressed fashion by a combination of block dictionaries and vectors representing occurrence of values in blocks. To minimize space occupied by a block dictionary, a minimal amount of bits may be used to code block identifiers in a block dictionary. Block dictionaries may be reused across multiple blocks of data to decrease memory consumption of block dictionaries. Multiple columns of data may be compressed using block dictionaries and vectors of block identifiers. For structured data, data dependency relationships may be maintained by improvement that that minimizes space occupied by a block dictionary, a minimal amount of bits may be used to code block identifiers in a block dictionary.

Claims 41 and 47, Smith in view of Yoshimura and Faerber discloses a computer-readable storage media and a system (Smith, Figure 27, e.g. desktop computer) for implementing the above cited method.

Claims 32 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,414,610 B1) and Yoshimura (4,799,188), as applied to claims 21, 23, 27, 34, 37, 39 above, in further view of Binnig et al. (Binnig hereafter, 2009, provided in the IDS filed April 20, 2018).  

Claim 32, Smith and Yoshimura disclose the claimed invention except for the limitation of constructing a large string map associated with the dictionary block that has been loaded into memory, wherein the large string map stores one or more pairs of values, each of the one or more pairs of values comprising (a) an index and (b) a large string value or pointer to the large string value, wherein the identifying the string value comprises identifying the large string value or pointer using the index.
 Binnig discloses constructing a large string map associated with the dictionary block that has been loaded into memory, wherein the large string map stores one or more pairs of values, each of the one or more pairs of values comprising (a) an index and (b) a large string value or pointer to the large string value, wherein the identifying the string value comprises identifying the large string value or pointer using the index (Binnig, page 283, column 1, model a dictionary as a table that specifies a mapping from 
Binning introduces new data structures that efficiently support an order-preserving dictionary compression for (variable-length) string attributes with a large domain size that is likely to change over time (Abstract).  Instead of storing a pointer to each child, the CS-Prefix-Tree uses a contiguous block of memory for all nodes and offsets to navigate through this block (as the CSS-Tree). This effectively reduces memory consumption and avoids negative effects on the performance due to pointer chasing (page 291, column 1, section 4.2.1).  Lastly, Binnig discloses one possibility to overcome this problem is to leverage the idea of a CSB-Tree [17] to use a mix of pointers and offset arithmetics (e.g., one pointer per node) to identify the correct child and thus allow multiple blocks of memory instead of one single block (page 292, column 2, lines 1-5).  Binnig provides the motivation to one of ordinary skill in the art at the time of the filing of the invention to modify the method Smith to address the prior art issue of inefficient storage of large dictionaries Smith (column 3, lines 31-32).  Similar to Yoshimura, Smith discloses the applicability of multiple blocks of memory instead of one single block of memory of Smith.  Therefore, it would have been obvious to one of ordinary skill the art to modify the method of Smith in view of Yoshimura with the map construction of Binnig to effectively reduce memory consumption and avoids negative effects on the performance.

Claim 46, Smith in view of Yoshimura and Binnig discloses a computer-readable storage media and a system (Smith, Figure 27, e.g. desktop computer) for implementing the above cited method.

CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.

/Cheyne D Ly/
Primary Examiner, Art Unit 2152
June 9, 2021


	
/NEVEEN ABEL JALIL/             Supervisory Patent Examiner, Art Unit 2152